                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                    Plaintiff,                              8:17CV240

     vs.
                                                              ORDER
WESTLAKE HARDWARE, INC., and
REALTY INCOME CORPORATION,

                    Defendants.



      The Joint Motion to Extend Progression Order Deadlines (Filing No. 42) is
granted.

      Accordingly, IT IS ORDERED that:

      1) The deadline to file motions to dismiss and motions for summary
           judgment shall be November 2, 2018. The parties are advised,
           however, if a motion for summary judgment is not filed before October
           28, 2018, it may not be ruled on prior to the Pretrial Conference.
      2) The deadline to file Motions to Exclude Testimony on Daubert and
           related grounds shall be November 2, 2018.



      Dated this 24th day of October, 2018.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
